ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of First Degree Arson, § 569.040 RSMo 1994, for which he was sentenced to ten years of incarceration. Defendant also appeals the denial of his 29.15 motion. We have reviewed the briefs and the record on appeal and find no prejudicial error. No jurisprudential purpose would be served by a published opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).